Citation Nr: 0713119	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-38 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Togus, Maine


THE ISSUE

Whether the veteran's fee-basis outpatient medical care 
authorization card was properly canceled.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to June 
1974.  

This appeal stems from a June 2004 decision of the VA Medical 
Center (VAMC) in Togus, Maine, which cancelled the veteran's 
fee-basis ID card, effective December 31, 2004.  The veteran 
perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

In June 2004, the VAMC canceled the veteran's fee-basis 
status, determining that it was medically feasible for the 
veteran's medical needs to be met by an available VA medical 
facility.  

The Statement of the Case issued in this matter in October 
2004 contains the procedural history of the claim (i.e. when 
decision notices were sent to the veteran, when evidence was 
received and reviewed, etc.); however, it does not provide 
any applicable laws and regulations pertaining to eligibility 
to fee basis ID cards.  Instead, it merely sets forth 
provisions of VHA Manual M-1, Part 1, Chapter 18.

The veteran's accredited representative has raised objections 
to the Statement of the Case, arguing that it fails to 
satisfy the provisions of 38 C.F.R. § 19.29 (2006) by not 
including or citing to the applicable regulatory provisions 
of 38 C.F.R. § 17.52-17.56 (2006).  The representative 
contends that a remand is warranted in order to correct the 
alleged deficiency.

Under 38 C.F.R. § 19.29, a Statement of the Case must be 
complete enough to allow a veteran to present written and/or 
oral arguments before the Board, and must contain a summary 
of the evidence in the case relating to the relevant issue as 
well as a summary of the applicable laws and regulations, 
with appropriate citations, and a discussion of how such laws 
and regulations affect the determination  

The Board notes that the representative is correct in that 
the Statement of the Case must contain a summary of the 
applicable laws and regulations, with appropriate citations.  
Thus, in order to ensure that the concerns raised by the 
representative are addressed, this case must remanded so that 
the VAMC can issue a Supplemental Statement of the Case that 
discusses the applicability of the provisions raised by the 
representative.

Accordingly, the case is REMANDED for the following action:

The MAS should issue a Supplemental 
Statement of the Case (SSOC) to the 
veteran and his representative, setting 
forth the evidence, a citation to and 
discussion of all applicable laws and 
regulations, and a detailed analysis of 
the reasons for their June 2004 
determination.  The SSOC should also 
include a discussion of the applicability 
of the specific regulations identified by 
the representative.  The veteran and his 
representative should also be afforded 
the opportunity to respond to the SSOC 
before the claim is returned to the 
Board.  

The MAS is reminded that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand order.  See Stegall v. Brown, 11 Vet. App. 268 
(1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



